Exhibit 10.47

July 28, 2019

Via Email Only (blawson@htgmolecular.com)

Byron Lawson

 

Re:Employment Terms

Dear Byron:

On behalf of HTG Molecular Diagnostics, Inc. (the “Company”), I am pleased to
offer you continued employment at the Company on the terms set forth in this
letter agreement (this “Agreement”). This Agreement will become effective upon
the date of your acceptance of the Agreement by signing below (the “Effective
Date”). As of the Effective Date, this Agreement replaces and supersedes in its
entirety the letter agreement between you and the Company dated June 29, 2017
(the “Prior Agreement”).

1.Employment Position and Duties

You will continue to be employed as the Company’s Senior Vice President and
Pharma Business Unit, and you will report to the President and Chief Executive
Officer of the Company. You shall perform the duties of such position as are
customary, and as may be required (directly or indirectly) by the President and
Chief Executive Officer of the Company or the Board of Directors of the Company
(or any authorized committee thereof) (the “Board”).  Your principal place of
employment will be the Company’s offices located in Tucson, Arizona.

During your employment with the Company, you will devote your full-time best
efforts and business time and attention to the business of the Company. Your
employment relationship with the Company shall also be governed by the general
employment policies and practices of the Company (except that if the terms of
this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement will control), and you will be
required to abide by the general employment policies and practices of the
Company. The Company reserves the right to change your position, duties,
reporting relationship, work location, and the Company’s general employment
policies and procedures, from time to time in its discretion.

2.Base Salary and Employee Benefits

Your base salary will be paid at the annual rate of $250,000, less payroll
deductions and withholdings. You will be paid your base salary on a semi-monthly
basis, on the Company’s normal payroll schedule. As an exempt salaried employee,
the Company will not dictate your work schedule, but you are expected to
complete your work assignments and fulfill the responsibilities of your
positions in a timely fashion, which will regularly require that you work during
the Company’s normal business hours as well as such additional time as
appropriate. You will not be eligible for overtime premiums.

As a regular, full-time employee, you will be eligible to participate in the
Company’s standard employee benefits, pursuant to the terms and conditions of
the benefit plans and the applicable Company policies. The Company may change
its compensation and benefits from time to time in its discretion.

3.Annual Performance Bonus

You will be eligible to earn an annual performance bonus (including for the full
year 2019) pursuant to the Company’s annual incentive bonus plan, with the
target amount of such bonus equal to 40% of your annual base salary. The bonus,
if any, will be based upon your manager’s and the Chief Executive Officer’s

Page 1 of 8

--------------------------------------------------------------------------------

 

assessment of your performance and the Company’s attainment of targeted goals as
set by the Board in its sole discretion. Bonus payments, if any, will be subject
to applicable payroll deductions and withholdings. Following the close of each
calendar year, the Board will determine whether the Company has attained
targeted goals and the Chief Executive Officer will determine whether you have
earned a performance bonus, and the amount of any performance bonus. No amount
of the annual bonus is guaranteed, and you must be an employee in good standing
through and including the scheduled annual performance bonus payment date to
earn and be eligible to receive a bonus. No partial or prorated bonuses will be
provided. Except as the Board may otherwise determine, any earned bonus will be
paid not later than March 15 of the year following the year in which your right
to such amount became vested. Your base salary and bonus eligibility will be
reviewed on an annual or more frequent basis by the Chief Executive Officer, and
are subject to change in the discretion of the Chief Executive Officer.

4.Equity Awards

You will be eligible to participate in and receive stock option or equity award
grants under the Company’s equity incentive plans from time to time in the sole
discretion of the Board, and in accordance with the terms and conditions of such
plans. Any stock options or other equity awards that you have been granted by
the Company prior to the Effective Date will continue to be governed in all
respects by the terms of the applicable grant notices, award agreements and plan
documents.

5.At-Will Employment Relationship

Your employment relationship is at will. You may terminate your employment with
the Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate your employment at any time, with
or without Cause (as defined below), and with or without advance notice. Your
employment at-will status can only be modified in a written agreement approved
by the Chief Executive Officer and signed by you and a duly authorized
representative of the Company.

6.Severance Benefits.

In the event your employment with the Company is terminated for any reason, you
will be entitled to all of your earned compensation and benefits or otherwise as
required by law through the date of termination. For the avoidance of doubt, you
shall not be entitled to any additional compensation or benefits (pursuant to
this Agreement or otherwise) in the event your employment is terminated by the
Company for Cause, due to your resignation without Good Reason, upon your death
or upon your disability. If your employment terminates due to an Involuntary
Termination (as defined below), you will be eligible to receive, without
duplication, the additional compensation and benefits described in Section 6(a)
and 6(b), as applicable.

(a)Involuntary Termination other than in Connection with a Change in Control. If
at any time (i) the Company terminates your employment without Cause (as defined
below and other than as a result of your death or disability), or (ii) you
resign for Good Reason (as defined below), and provided in any case such
termination constitutes a “separation from service”, as defined under Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”) (such termination
described in (i) or (ii), an “Involuntary Termination”), you shall be entitled
to receive the following “Severance Benefits”, subject in all events to your
compliance with Section 6(c) below:

(i)You shall receive severance pay in the form of continuation of your base
salary in effect (ignoring any decrease that forms the basis for your
resignation for Good Reason, if applicable) on the effective date of your
Involuntary Termination for the first six (6) months (the “Severance Period”)
after the date of such termination; and

Page 2 of 8

--------------------------------------------------------------------------------

 

(ii)If you are eligible for and timely elect to continue your health insurance
coverage under the Company’s group health plans under the Consolidated Omnibus
Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”) following
your termination date, the Company will pay the COBRA group health insurance
premiums for you and your eligible dependents until the earliest of (A) the
close of the Severance Period, (B) the expiration of your eligibility for the
continuation coverage under COBRA, or (C) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment. For purposes of this Section, references to COBRA
premiums shall not include any amounts payable by you under a Section 125 health
care reimbursement plan under the U.S. Internal Revenue Code. Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that it cannot pay the COBRA premiums without potentially incurring financial
costs or penalties under applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then regardless of whether you elect
continued health coverage under COBRA, and in lieu of providing the COBRA
premiums, the Company will instead pay you on the last day of each remaining
month of the Severance Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Health Care Benefit Payment”). The Health Care Benefit Payment shall be
paid in monthly installments on the same schedule that the COBRA premiums would
otherwise have been paid and shall be equal to the amount that the Company would
have otherwise paid for COBRA premiums, and shall be paid until the earlier of
(i) expiration of the Severance Period or (ii) the date you voluntarily enroll
in a health insurance plan offered by another employer or entity.

(b)Involuntary Termination in Connection with a Change in Control. In the event
that your Involuntary Termination occurs within the three (3) months prior to,
or twelve (12) months following the consummation of a Change in Control and
subject in all events to your compliance with Section 6(c) below, then you shall
be entitled to the Severance Benefits provided above in Section 6(a); provided,
however, that the “Severance Period” shall be the first nine (9) months after
the date of such Involuntary Termination.

(c)Conditions and Timing for Severance Benefits. The Severance Benefits set
forth in Sections 6(a) and 6(b) above are expressly conditioned upon: (i) your
continuing to comply with your obligations under this Agreement and your
Employee, Confidential Information and Invention Assignment Agreement, as may be
amended by you and the Company from time to time (“Confidential Information
Agreement”); and (ii) you signing, dating, and returning to the Company a
general release of all known and unknown claims in a termination agreement
acceptable to the Company (provided that, for the avoidance of doubt, such
agreement will include a commitment from you to comply with your continuing
obligations under your Confidential Information Agreement, but will not include
a release of any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company to which you are a party,
the Company’s bylaws, or applicable law) (the “Release”) within the applicable
deadline set forth therein and permitting the Release to become effective in
accordance with its terms, which must occur no later than the Release Deadline
(as defined in Section 7 below). The salary continuation payments described in
Section 6(a) and 6(b) will be paid in substantially equal installments on the
Company’s regular payroll schedule and subject to standard deductions and
withholdings over the Severance Period following termination; provided, however,
that no payments will be made prior to the effectiveness of the Release. On the
effective date of the Release, the Company will pay you the salary continuation
payments that you would have received on or prior to such date in a lump sum
under the original schedule but for the delay while waiting for the
effectiveness of the Release, with the balance of the cash severance being paid
as originally scheduled.

(d)Definitions. For purposes of this Agreement:

(i)“Cause” means the occurrence of any of the following events, conditions or
actions: (1) your conviction of any felony or your conviction of any crime
involving fraud or dishonesty;

Page 3 of 8

--------------------------------------------------------------------------------

 

(2) your participation (whether by affirmative act or omission) in any material
fraud, material act of dishonesty, or other material act of misconduct against
the Company; (3) your willful and habitual neglect of your duties, provided you
have been given written notice of such neglect and, if curable, a reasonable
opportunity to cure, not to exceed thirty (30) days; (4) your material violation
of any fiduciary duty or duty of loyalty owed to the Company; (5) your breach of
any material term of any material contract between you and the Company which has
a material adverse effect on the Company; (6) your knowing violation of any
material Company policy which has a material adverse effect on the Company; or
(7) your knowing violation of state or federal law in connection with the
performance of your job which has a material adverse effect on the Company.

(ii)“Change in Control” shall have the meaning set forth in the Company’s 2014
Equity Incentive Plan.

(iii)“Good Reason” means your resignation from employment with the Company (or
successor to the Company, if applicable) due to any of the following actions
taken by the Company (or successor to the Company, if applicable) without your
prior written consent thereto: (1) a material reduction in your base salary,
which the parties agree is a reduction of at least 10% of your base salary
(unless pursuant to a salary reduction program applicable generally to the
Company’s similarly situated employees); (2) a material reduction in your
authority, duties or responsibilities; (3) a material reduction in the
authority, duties, or responsibilities of the supervisor to whom you are
required to report; or (4) a relocation of your principal place of employment to
a place that increases your one-way commute by more than fifty (50) miles as
compared to your then-current principal place of employment immediately prior to
such relocation (excluding regular travel in the ordinary course of business);
provided that if your principal place of employment is your personal residence,
this clause (4) shall not apply. Notwithstanding the foregoing, in order to
resign for Good Reason, you must (i) provide written notice to the Company
within thirty (30) calendar days after the first occurrence of the event giving
rise to Good Reason setting forth the basis for your resignation, (ii) allow the
Company at least sixty (60) calendar days from receipt of such written notice to
cure such event, and (iii) if such event is not reasonably cured within such
period, your resignation from all positions you then hold with the Company is
effective not later than thirty (30) calendar days after the expiration of the
cure period.

7.Tax Provisions.

(a)Section 409A. Notwithstanding anything in this Agreement to the contrary, the
following provisions apply to the extent Severance Benefits provided herein are
subject to the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”). Severance
Benefits shall not commence until you have a Separation from Service. Each
installment of Severance Benefits is a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), and the Severance Benefits are
intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and you are, upon
Separation from Service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the Severance Benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
Separation from Service, or (ii) your death.

Page 4 of 8

--------------------------------------------------------------------------------

 

You shall receive Severance Benefits only if you execute and return to the
Company the Release within the applicable time period set forth therein and
permit such Release to become effective in accordance with its terms, which date
may not be later than sixty (60) days following the date of your Separation from
Service (such latest permitted date, the “Release Deadline”). If the Severance
Benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which your Separation from Service occurs, the
Release will not be deemed effective any earlier than the Release Deadline. None
of the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Release. Except to the minimum extent that payments must
be delayed because you are a “specified employee” or until the effectiveness of
the Release, all amounts will be paid as soon as practicable in accordance with
the schedule provided herein and in accordance with the Company’s normal payroll
practices.

The Severance Benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

(b)Section 280G. If any payment or benefit you will or may receive from the
Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment pursuant to this Agreement or
otherwise (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for you as determined on an after-tax basis; (B) as a second priority, Payments
that are contingent on future events (e.g., being terminated without cause),
shall be reduced (or eliminated) before Payments that are not contingent on
future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the

Page 5 of 8

--------------------------------------------------------------------------------

 

Company within fifteen (15) calendar days after the date on which your right to
a 280G Payment becomes reasonably likely to occur (if requested at that time by
you or the Company) or such other time as requested by you or the Company.

If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section 7(b) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section 7(b) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) in the first paragraph of this Section 7(b), you shall
have no obligation to return any portion of the Payment pursuant to the
preceding sentence.

8.Compliance with Confidential Information Agreement and Company Policies

You will be required to continue to comply with your Confidential Information
Agreement, which prohibits unauthorized use or disclosure of the Company’s
proprietary information, among other obligations. Your obligations under the
Confidential Information Agreement continue throughout your employment and after
separation as set forth in that document. In addition, you will be expected to
abide by the Company’s rules and policies, as may be changed from time to time
within the Company’s sole discretion, and you are expected to fulfill your
obligations to the Company under applicable law, including any fiduciary or
other duties you may have to the Company.

9.[Reserved]

10.Outside Activities

Throughout your employment with the Company, you may engage in civic and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company.

During your employment by the Company, except on behalf of the Company, you will
not directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint venture, associate, representative or
consultant of any other person, corporation, firm, partnership or other entity
whatsoever that competes with the Company (or is planning or preparing to
compete with the Company), anywhere in the world, in any line of business
engaged in (or planned to be engaged in) by the Company; provided, however, that
you may purchase or otherwise acquire up to (but not more than) one percent (1%)
of any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange.

Page 6 of 8

--------------------------------------------------------------------------------

 

11.Dispute Resolution

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, including
but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment from the
Company, shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
Sections 1-16, and, to the fullest extent permitted by law, by final, binding
and confidential arbitration conducted before a single arbitrator by JAMS, Inc
(“JAMS”) or its successor, under JAMS’ then applicable rules and procedures for
employment disputes (which will be provided to you on request). The arbitration
shall take place in the county (or comparable governmental unit) in which you
were last employed by the Company, as determined by the arbitrator; provided
that if the arbitrator determines there will be an undue hardship to you to have
the arbitration in such location, the arbitrator will choose an alternative
appropriate location. You and the Company each acknowledge that by agreeing to
this arbitration procedure, you waive the right to resolve any such dispute
through a trial by jury or judge. You will have the right to be represented by
legal counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator, and not a court,
shall also be authorized to determine whether the provisions of this section
apply to a dispute, controversy, or claim sought to be resolved in accordance
with these arbitration procedures. The Company shall pay all arbitration fees
and costs in excess of the administrative fees that you would be required to
incur if the dispute were filed or decided in a court of law. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

12.Miscellaneous

This Agreement, together with your Confidential Information Agreement, forms the
complete and exclusive statement of your employment agreement with the Company.
It supersedes the Prior Agreement and any other agreements or promises made to
you by anyone, whether oral or written, except for any outstanding stock option
or other equity award agreement previously entered into between you and the
Company. Changes in your employment terms, other than those changes expressly
reserved to the Company’s or Board’s discretion in this Agreement, require a
written modification approved and signed by the President and Chief Executive
Officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of Arizona without regard to
conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
electronic signatures shall be equivalent to original signatures.

Please sign and date this Agreement and return it to me as soon as practicable
if you wish to accept continued employment at the Company under the terms
described above. I would be happy to discuss any questions that you may have
about these terms.

Sincerely,

Page 7 of 8

--------------------------------------------------------------------------------

 

  /s/ John L. Lubniewski

John L. Lubniewski

President and Chief Executive Officer

Understood and Accepted:

  /s/ Byron Lawson July 1, 2019

Byron LawsonDate

205502135 v1

Page 8 of 8